SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Anthony J. Carfízzi, pro se, fee paid, appeals from a judgment granting the appellees’ motions for summary judgment.
This Court reviews orders granting summary judgment de novo and focuses on whether the district court properly concluded that there was no genuine issue as to any material fact and the moving party was entitled to judgment as a matter of law. See Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir.1999); Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202-03 (2d Cir.1995).
A thorough review of the record and the relevant case law indicates that the district court properly granted summary judgment to the appellees because no material issue of fact existed and the appellees were entitled to judgment as a matter of law.
To the extent that Carfizzi’s brief on appeal raises issues not raised by his filings in the district court, we decline to exercise our discretion to hear those arguments, and deem them to have been waived. See Singleton v. Wulff, 428 U.S. 106, 120-121, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976).
We have considered all of the other claims.
For the foregoing reasons, the judgment of the district court is AFFIRMED.